UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6621


DANTE LINTON,

                                              Plaintiff - Appellant,

          versus

DAVID CHEUVRONT, II, Sergeant; UNKNOWN AGENT -
BALTIMORE POLICE DEPARTMENT; JEFFREY SILK;
ROBERT STANTON, Lieutenant; BALTIMORE POLICE
DEPARTMENT; U.S. DRUG ENFORCEMENT AGENCY;
UNITED STATES MARSHALS SERVICE,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Richard D. Bennett, District Judge. (CA-
03-99-RDB; CA-03-937-RDB)


Submitted:   October 20, 2005             Decided:   October 26, 2005


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dante Linton, Appellant Pro Se.      Neal Marcellas Janey, Sr.,
Baltimore, Maryland; Allen F. Loucks, Assistant United States
Attorney, John Walter Sippel, Jr., OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland; Michael Allan Fry, Assistant
Solicitor, BALTIMORE POLICE DEPARTMENT, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Dante Linton appeals the district court’s order granting

summary judgment in favor of the federal defendants in his action

seeking return of property under Fed. R. Crim. P. 41(g).*    We have

reviewed the record, including the transcript of the hearing held

on February 28, 2005, and find no reversible error.    Accordingly,

we affirm for the reasons stated by the district court at the

hearing. See Linton v. Cheuvront, Nos. CA-03-99-RDB; CA-03-937-RDB

(D. Md. filed Feb. 28, 2005 & entered Mar. 2, 2005).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                            AFFIRMED




     *
      Linton does not challenge on appeal the district court’s
disposition of the claims against the state defendants.          He
therefore has waived appellate review of any issue related to those
defendants.   See 4th Cir. R. 34(b) (“The Court will limit its
review to the issues raised in the informal brief.”).

                              - 2 -